[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
After the Court determined that the defendant Montz was not the agent of the defendant Villar and dismissed the case against Villar, this matter proceeded as a hearing in damages. At issue is an accident which occurred on December 23, 1994.
The fourth count as to Raphael Chestnut was withdrawn on the record.
The defendant questions the extent of the injuries claimed by the remaining three plaintiffs in view of the minor damage sustained by the vehicle in which they were riding. That vehicle was a Chevrolet pick-up truck.
All three plaintiffs were first treated by the same medical office the day after the accident, but the plaintiff Jo-Ann Williams went to another treater on January 4, 1995.
After examining the medical reports and billing printouts, it is the Court's conclusion that these medical providers compiled substantial bills in over-treating for what were at best nominal injuries.
This Court does not believe such expenses are warranted in the modest collision and damage to the right rear side of a heavy pickup truck.
The Court finds the following awards to represent fair and CT Page 15390 reasonable damages:
a. For the plaintiff Mary Williams   $ 3500.00
b. For the plaintiff Lisa Staggers   $ 1550.00
c. For the plaintiff Jo-Ann Williams $ 1200.00
Anthony V. DeMayo, Judge Trial Referee